Exhibit 10.37

SECOND AMENDMENT TO
EMPLOYEE AND DIRECTOR
INCENTIVE RESTRICTED SHARE PLAN OF
AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.


WHEREAS, American Realty Capital Healthcare Trust, Inc. (the “Company”)
maintains the Employee and Director Incentive Restricted Share Plan of American
Realty Capital Healthcare Trust, Inc. (the “Plan”);


WHEREAS, pursuant to Section 9 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time amend the Plan; and


WHEREAS, the Company desires to amend the Plan as set forth herein;


NOW, THEREFORE, pursuant to Section 9 of the Plan, effective as of April 28,
2014:


1.    Section 1.2 of the Plan is hereby amended by deleting the defined terms
“Director Shares” and “Retainer”.
2.    The last sentence of Section 2 of the Plan is hereby deleted in its
entirety.
3.    The last two sentences of the last paragraph of Section 4.2 of the Plan
are hereby deleted in their entirety.
4.    The first sentence of Section 5.2(a) of the Plan is hereby amended in its
entirety to read as follows:
“The Committee may grant one or more Awards of Restricted Shares to any
Participant.”


5.    Section 6 of the Plan is hereby amended in its entirety to read as
follows:
“SECTION 6. [RESERVED].”


IN WITNESS WHEREOF, the Board has approved the amendment to the Plan as set
forth herein and authorized the undersigned officer of the Company to execute
this amendment and the undersigned has caused this amendment to be executed this
28th day of April, 2014.




AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.


By: /s/ Thomas P. D’Arcy
Name: Thomas P. D’Arcy
Title: Chief Executive Officer

